Citation Nr: 1141721	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for Parkinson's disease, claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 1991 with periods of active duty for training (ACDUTRA) from June 1966 to July 1966 and January 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2010 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran is seeking entitlement to service connection for Parkinson's disease and diabetes mellitus, type 2, as due to exposure to herbicides.  He contends that he was exposed to Agent Orange while he was on active duty and stationed at Fort Chaffee in Arkansas, from 1978 to 1991 and, as a result of such exposure, developed Parkinson's disease and diabetes mellitus, type 2.  Therefore, he claims that service connection for such diseases is warranted.  

The Board observes that the Veteran had ACDUTRA from June 1966 to July 1966 and January 1967 to February 1968.  Additionally, he served on active duty from July 1979 to December 1991.  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

In addition, pursuant to a regulatory amendment, ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See 38 C.F.R. § 3.309(e) (2011). 

However, even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  Also, when a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The record does not reveal, and the Veteran does not contend, that he served in the Republic of Vietnam during the Vietnam era.  Nevertheless, Veterans who were otherwise exposed to such herbicides may also take advantage of the presumptive disease provisions in the law.  However, unlike Vietnam Veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not enjoy the benefit of a presumption of exposure as do Vietnam Veterans.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran asserts that he was exposed to herbicides while stationed at Fort Chaffee in Arkansas.  In particular, the Veteran asserts that his drinking water may have been contaminated by herbicides.  See December 2010 BVA Transcript, page 3.  Service records indicate the Veteran was stationed at Fort Smith, located nearby and to the west of Fort Chaffee, from approximately 1978 to 1991.  The Veteran also served on ACDUTRA from June 1966 to July 1966 and January 1967 to February 1968; however, records show that he was stationed in Texas and Oklahoma, respectively, during such periods.  However, the Veteran's complete service personnel records are not contained in the claims file and, as such, should be obtained on remand.

The Board notes that records from the U.S. Army Center for Health Promotion and Preventive Medicine indicate that tests were conducted at Fort Chaffee to evaluate the area where dioxin and dioxin-like compounds were sprayed to test defoliant efficiency.  See Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No. 37-MA-0B7D-08, April 2009.  A 1995 Environmental Baseline Survey uncovered documentation indicating that tactical grade herbicides were applied within the Fort Chaffee installation boundary between 1967 and 1968 in an effort to test herbicide defoliant efficiency.  Id.  A mixture of tactical grade herbicides, including Agent Orange, was applied to six areas within the Fort Chaffee installation.  Id.  Studies taken in February 2009 indicate that trace levels of dioxin and dioxin-like compounds were detected in soil, sediment, and surface water samples.  Id.  However, at the time, no samples contained dioxin or dioxin-like compounds above Federal or State human health risk screening criteria.  Id.  The Board notes, however, that this study was conducted 41 years after herbicide application, and approximately 18 years after the Veteran served in the area.

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.o addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  In this regard, the RO is required to request VA Compensation and Pension Service (C&P Service) to verify herbicide exposure through the Department of Defense (DOD) for the timeframe delineated by a claimant.  In this case, the RO did not request DOD herbicide exposure verification.  Furthermore, it is the policy of the VA C&P Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list.  In the instant case, the RO has not followed C&P Service's direction in handling the Veteran's claims relating to herbicide exposure based on locations other than Vietnam or Korea.  Therefore, the Board finds that the RO should attempt to verify the Veteran's alleged herbicide exposure at Fort Smith/Fort Chaffee, following the procedures provided by the C&P Service in Manual M21-1MR. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, follow M21-1MR, Part IV, Subpart ii, 2.C.10.o or its appropriate equivalent and request that the C&P Service verify herbicide exposure through DOD for Fort Smith/any other areas identified in personnel records where the Veteran was stationed between July 1979 to December 1991.  If DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to JSRRC with a request for verification of exposure to herbicides.  All documentation of requests and responses should be associated with the claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


